Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 01/10/2020. In virtue of this communication, claims 1-20 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 02/25/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/10/2020 and 07/16/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
The drawings submitted on 01/10/2020 accepted as part of the formal application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20090174613), hereinafter Liu.

Regarding claim 1,
Liu discloses an antenna module (an array antenna 100, Fig 1) in a wireless communication system, the antenna module comprising:
a printed circuit board (PCB) (a circuit board PCB, Fig 1; paragraph [0049]) including at least one insulating layer (a substrate 102, Fig 1);
at least one antenna array (an antenna array AR comprising radiation regions 112, 122 and 132, Fig 4A) disposed on an upper surface of the PCB (on a first surface of the substrate 102; paragraph [0056]); and
at least one metal structure (a connection line 144, Fig 1) disposed on the upper surface of the PCB.
Liu does not explicitly teach connection line 144 configured to shift a phase of radio waves radiated by the at least one antenna array and flowing along the upper surface of the PCB.
	However, Liu teaches the connection line 144 connects the radiation regions 112, 122 and 132 in series (Fig 1; paragraph [0009]), and has a connection length LC between radiation regions (Fig 1; paragraph [0048]). This teaching is result effect in order to improve the signal receiving and transmitting performance (paragraph [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one metal structure disposed on an upper surface of a PCB being configured to shift a phase of radio waves radiated by at least one antenna array and flowing along the upper surface of the PCB in Liu, in order to increase the easiness of integration of the array antenna with a circuit as well as the signal receiving and transmitting performance.

[AltContent: arrow][AltContent: textbox (LC)][AltContent: arrow][AltContent: textbox (AR)][AltContent: arrow][AltContent: textbox (PCB)][AltContent: textbox (Liu (US 20090174613))]
    PNG
    media_image1.png
    722
    767
    media_image1.png
    Greyscale


Regarding claim 2,
Liu as modified discloses the claimed invention, as described in claim 1.
Liu does not explicitly teach the metal structure is further configured to shift a phase of a part of the radio waves flowing along the upper surface of the PCB reducing the radio waves radiated toward a back lobe of the antenna module.
However, Liu teaches the connection line 144 connects the radiation regions 112, 122 and 132 in series (Fig 1; paragraph [0009]), and has a connection length LC between radiation regions (Fig 1). This teaching is result effect in order to improve the signal receiving and transmitting performance (paragraph [0029]).


Regarding claim 3,
Liu as modified discloses the claimed invention, as described in claim 1.
Liu does not explicitly teach the metal structure is further configured to shift a phase of a part of the radio waves flowing along the upper surface of the PCB by 180 degrees.
However, Liu teaches the connection line 144 connects the radiation regions 112, 122 and 132 in series (Fig 1; paragraph [0009]), and has a connection length LC between radiation regions (Fig 1). This teaching is result effect in order to improve the signal receiving and transmitting performance (paragraph [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal structure being configured to shift a phase of a part of radio waves flowing along an upper surface of a PCB by 180 degrees in Liu as modified, in order to increase the easiness of integration of the array antenna with a circuit as well as the signal receiving and transmitting performance.

Regarding claim 4,
Liu as modified discloses the claimed invention, as described in claim 1.
Liu does not explicitly teach among the radio waves flowing along the upper surface of the PCB, a first radio wave whose phase is shifted by passing through the metal structure is in a destructive interference relationship with a second radio wave which is not affected by the metal structure.
However, Liu teaches the connection line 144 connected to a set of feeding lines 114, 124 and 134 (Fig 1), and a connection line 146 connected to another set of feeding 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use among radio waves flowing along an upper surface of a PCB, a first radio wave whose phase being shifted by passing through a metal structure being in a destructive interference relationship with a second radio wave being not affected by the metal structure in Liu as modified, in order to increase the easiness of integration of the array antenna with a circuit as well as the signal receiving and transmitting performance.

Regarding claim 5,
Liu as modified discloses the claimed invention, as described in claim 1.
Liu teaches a plurality of metal structures (a plurality of connection lines 144 and 146, Fig 1), wherein at least one of a length of each metal structure (Fig 1) or a space between adjacent metal structures (Fig 1).
Liu does not explicitly teach the at least one of a length of each metal structure or the space between adjacent metal structures is determined based on a wavelength of radio waves radiated by the antenna array.
However, Liu teaches the antenna units 120 - 130 are arranged linearly and equidistantly spaced, and the connection lines 144, 146 are disposed at two opposite sides of the rectangular radiation regions 112, 122, 132.  The connection line 144 is connected to the other ends of the feeding lines 114, 124, 134 (Fig 1, paragraph [0048]). This teaching is result effect in order to choose suitable polarization direction to improve the signal performance (paragraph [0054]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of metal structures, wherein at least one of a length of each metal structure or a space between adjacent metal structures being determined based on a wavelength of radio waves radiated by an antenna array in Liu as modified, in order to increase the easiness 

Regarding claim 6,
Liu as modified discloses the claimed invention, as described in claim 1.
Liu teaches a length of the metal structure (a connection length LC, Fig 1).
Liu does not explicitly teach the length LC of the metal structure is determined using, l = ʎ/2, where ‘l’ denotes a length of the metal structure, and ‘ʎ’ denotes a wavelength of radio waves radiated by the antenna module.
	However, Liu teaches the antenna units 120 - 130 are arranged linearly and equidistantly spaced, and the connection lines 144, 146 are disposed at two opposite sides of the rectangular radiation regions 112, 122, 132 (Fig 1; paragraph [0048]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a length of a metal structure being determined using l = ʎ/2 in Liu as modified, in order to increase the easiness of integration of the array antenna with a circuit as well as the signal receiving and transmitting performance.

Regarding claim 11,
Liu discloses an electronic device (an electronic apparatus, paragraph [0008]) comprising:
an antenna module (an array antenna 100, Fig 1) including:
a printed circuit board (PCB) (a circuit board PCB, Fig 1; paragraph [0049]) including at least one insulating layer (a substrate 102, Fig 1),
at least one antenna array (an antenna array AR comprising radiation regions 112, 122 and 132, Fig 4A) disposed on an upper surface of the PCB (on a first surface of the substrate 102; paragraph [0056]), and
at least one metal structure (a connection line 144, Fig 1) disposed on the upper surface of the PCB.

However, Liu teaches the connection line 144 connects the radiation regions 112, 122 and 132 in series (Fig 1; paragraph [0009]), and has a connection length LC between radiation regions (Fig 1; paragraph [0048]). This teaching is result effect in order to improve the signal receiving and transmitting performance (paragraph [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one metal structure disposed on an upper surface of a PCB being configured to shift a phase of radio waves radiated by at least one antenna array and flowing along the upper surface of the PCB in Liu, in order to increase the easiness of integration of the array antenna with a circuit as well as the signal receiving and transmitting performance.

Regarding claim 12,
Liu as modified discloses the claimed invention, as described in claim 11.
Liu does not explicitly teach the metal structure is further configured to shift a phase of a part of the radio waves flowing along the upper surface of the PCB reducing the radio waves radiated toward a back lobe of the antenna module.
However, Liu teaches the connection line 144 connects the radiation regions 112, 122 and 132 in series (Fig 1; paragraph [0009]), and has a connection length LC between radiation regions (Fig 1). This teaching is result effect in order to improve the signal receiving and transmitting performance (paragraph [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal structure being configured to shift a phase of a part of radio waves flowing along an upper surface of a PCB reducing radio waves radiated toward a back lobe of an antenna module in Liu as modified, in order to increase the easiness of integration of the array antenna with a circuit as well as the signal receiving and transmitting performance.



Liu as modified discloses the claimed invention, as described in claim 11.
Liu does not explicitly teach the metal structure is further configured to shift a phase of a part of the radio waves flowing along the upper surface of the PCB by 180 degrees. 
However, Liu teaches the connection line 144 connects the radiation regions 112, 122 and 132 in series (Fig 1; paragraph [0009]), and has a connection length LC between radiation regions (Fig 1). This teaching is result effect in order to improve the signal receiving and transmitting performance (paragraph [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal structure being configured to shift a phase of a part of radio waves flowing along an upper surface of a PCB by 180 degrees in Liu as modified, in order to increase the easiness of integration of the array antenna with a circuit as well as the signal receiving and transmitting performance.

Regarding claim 14,
Liu as modified discloses the claimed invention, as described in claim 11.
Liu does not explicitly teach among the radio waves flowing along the upper surface of the PCB, a first radio wave whose phase is shifted by passing through the metal structure is in a destructive interference relationship with a second radio wave which is not affected by the metal structure.
However, Liu teaches the connection line 144 connected to a set of feeding lines 114, 124 and 134 (Fig 1), and a connection line 146 connected to another set of feeding lines 116, 126 and 136 (Fig 1). These sets of feeding lines are respectively to each other (Fig 2B; paragraph [0052]). This teaching is result effect in order to provide a crossed polarization for each of the radiation regions 112, 122 and 132 (paragraph [0052]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use among radio waves flowing along an upper surface of a PCB, a first radio wave whose phase being shifted 

Regarding claim 15,
Liu as modified discloses the claimed invention, as described in claim 11.
Liu teaches a plurality of metal structures (a plurality of connection lines 144 and 146, Fig 1), wherein at least one of a length of each metal structure (Fig 1) or a space between adjacent metal structures (Fig 1).
Liu does not explicitly teach the at least one of a length of each metal structure or the space between adjacent metal structures is determined based on a wavelength of radio waves radiated by the antenna array.
However, Liu teaches the antenna units 120 - 130 are arranged linearly and equidistantly spaced, and the connection lines 144, 146 are disposed at two opposite sides of the rectangular radiation regions 112, 122, 132.  The connection line 144 is connected to the other ends of the feeding lines 114, 124, 134 (Fig 1, paragraph [0048]). This teaching is result effect in order to choose suitable polarization direction to improve the signal performance (paragraph [0054]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of metal structures, wherein at least one of a length of each metal structure or a space between adjacent metal structures being determined based on a wavelength of radio waves radiated by an antenna array in Liu as modified, in order to increase the easiness of integration of the array antenna with a circuit as well as the signal receiving and transmitting performance.

Regarding claim 16,
Liu as modified discloses the claimed invention, as described in claim 11.
Liu teaches a length of the metal structure (a connection length LC, Fig 1).
C of the metal structure is determined using, l = ʎ/2, where ‘l’ denotes a length of the metal structure, and ‘ʎ’ denotes a wavelength of radio waves radiated by the antenna module.
	However, Liu teaches the antenna units 120 - 130 are arranged linearly and equidistantly spaced, and the connection lines 144, 146 are disposed at two opposite sides of the rectangular radiation regions 112, 122, 132 (Fig 1; paragraph [0048]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a length of a metal structure being determined using l = ʎ/2 in Liu as modified, in order to increase the easiness of integration of the array antenna with a circuit as well as the signal receiving and transmitting performance.


Allowable Subject Matter
Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 7, the pertinent prior art does not adequately teach or suggest the claimed features “a wireless communication chip disposed on a lower surface of the PCB configured to transmit electrical signals for radiating the radio waves, wherein the PCB comprises a conductive pattern formed on the upper surface thereof configured to transmit the electrical signals from the wireless communication chip to the at least one antenna array”.
Claims 8-10 depend from claim 7 are included in the allowable subject matter.
Regarding dependent claim 17, the pertinent prior art does not adequately teach or suggest the claimed features “a wireless communication chip disposed on a lower surface of the PCB configured to transmit electrical signals for radiating the radio waves, wherein the PCB comprises a conductive pattern formed on the upper surface thereof configured to transmit the electrical signals from the wireless communication chip to the at least one antenna array”.
Claims 18-20 depend from claim 17 are included in the allowable subject matter.

Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845